Case 1:17-cv-03521-LDH-CLP Document 37 Filed 10/15/19 Page 1 of 1 PageID #: 147




                                  HANG & ASSOCIATES.PLLC
                                      ATTORNEYS AT LAW
                                   136-18 39th Avenue, Suite 1003
                                     Flushing, New York 11354

                                           October 11,2019

    KeU Liu, Esq.
    Tel:(718) 353-8588
    Fax:(718) 353-6288
    Email: kliu@hanglaw.com

    VIAECF
    Hon. Cheryl L. Pollak
    United States Magistrate Judge
    225 Cadman Plaza
    Brooklyn, NY 11201

                    RE: Case No.l:17-cv-3521-LDH-CLP
                    Zhu et al v. Meo Japanese Grill and Sushi Inc. et al

                                            Status Report

    Dear Hon. Cheryl L. Pollak:

           This firm is the Counsel for the plaintiffs in the above referenced matter. We
    apologize for failing to update the Court on the status of the case by September 30, 2019.
           The parties have been in active settlement discussions and are now on the brink of
    reaching a settlement. Due to the Jewish holiday, the parties have yet to finalize their
    negotiations.

           We thank the Court for its time and attention to this matter.

                                                            Respectfully submitted,

                                                            HANG & ASSOCIATES,PLLC



             U f^.                                        KeU Uu,Esq
              /                       /)                  136-20 38"'A
                                                                 38"' Ave., Suite lOG
                                                          Flushing, New York 11354

                      /S/ Cheryl Pollak
                                                          Telephone;(718) 353-8588
                                                          Email: Kliu@hanglaw.com
                      0
